
	
		III
		112th CONGRESS
		1st Session
		S. RES. 142
		IN THE SENATE OF THE UNITED STATES
		
			April 12, 2011
			Mrs. Hutchison (for
			 herself and Mr. Cornyn) submitted the
			 following resolution; which was considered and agreed to
		
		RESOLUTION
		Congratulating the Lady Aggies of Texas
		  A&M University on winning the 2011 National Collegiate Athletic Association
		  Division I Women's Basketball Championship. 
	
	
		Whereas the Texas A&M University women's basketball
			 team, the Lady Aggies, won its first National Collegiate Athletic Association
			 Division I Women's Basketball Championship (referred to in this preamble as the
			 national championship) by defeating Notre Dame by a score of 76 to
			 70, becoming the first team to win the national championship title on its
			 initial try since 2005;
		Whereas the Lady Aggies finished the 2010-2011 season with
			 an impressive record of 33 wins and 5 losses;
		Whereas Coach Gary Blair brought the Lady Aggies to their
			 first NCAA National Women’s Basketball Championship with a starting lineup that
			 included Danielle Adams, Sydney Carter, Sydney Colson, Adaora Elonu, and Tyra
			 White;
		Whereas Tyra White led the Lady Aggies to victory with a
			 3-point shot with only 65 seconds remaining on the clock and was named to the
			 all-tournament team;
		Whereas All-American Danielle Adams scored 30 points, the
			 second-highest number of points ever scored in a national championship game,
			 and finished the 2010-2011 season with more than 800 points;
		Whereas the Lady Aggies should all be commended for their
			 teamwork;
		Whereas Texas A&M University joins the ranks of the
			 University of Texas, Baylor, and Texas Tech as women’s basketball national
			 champions, demonstrating the excellence of Texas A&M University in both
			 athletics and academics;
		Whereas the Lady Aggies have significantly advanced the
			 sport of women's basketball by demonstrating hard work and
			 sportsmanship;
		Whereas the Lady Aggies overcame intense competition and
			 defied expectations in a very exciting final game;
		Whereas the accomplishment of the Lady Aggies is another
			 testament to the strength of women across the State of Texas; and
		Whereas the Lady Aggies are the pride of their loyal fans,
			 current and former students, and the rest of the Lone Star State: Now,
			 therefore, be it
		
	
		That the Senate congratulates the
			 Lady Aggies of Texas A&M University on—
			(1)winning the 2011
			 National Collegiate Athletic Association Division I Women's Basketball
			 Championship; and
			(2)completing the
			 2010-2011 women's basketball season with a record of 33 wins and 5
			 losses.
			
